Citation Nr: 0110776	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  92-06 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to payment or of reimbursement for medical 
expenses, in the amount of $3.72, incurred in care provided 
by B and W on February 3, 1989.

2. Entitlement to payment or of reimbursement for medical 
expenses, in the amount of $22.50, incurred in care provided 
by B and W on February 23, 1989.

3.  Entitlement to payment or of reimbursement for medical 
expenses, in the amount of $22.50, incurred in care provided 
by W.C.M, M.D., on February 24, 1989.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to November 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the outpatient clinic at the VA 
medical facility in Columbus, Ohio.  In January 1994 and 
November 1997, the Board remanded this matter for further 
development. 

In a September 2000 statement, the veteran informed the RO 
that he had acquired an insurance policy during his active 
service and wanted information regarding his entitlement to 
the proceeds.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Expenses resulting from care provided by B and W on 
February 3, 1989, exceeded the maximum amount allowed under 
the VA schedule.

2.  Expenses resulting from care provided by B and W on 
February 23, 1989, exceeded the maximum amount allowed under 
the VA schedule.

3.  Expenses resulting from care provided by W.C.M., M.D., on 
February 24, 1989, exceeded the maximum amount allowed under 
the VA schedule. 






CONCLUSIONS OF LAW

1.  The veteran is not entitled to payment or of 
reimbursement for medical expenses, in the amount of $3.72, 
incurred in care provided by B and W on February 3, 1989.  
38 C.F.R. §§ 17.56, 17.128 (2000).

2.  The veteran is not entitled to payment or of 
reimbursement for medical expenses, in the amount of $22.50, 
incurred in care provided by B and W on February 23, 1989.  
38 C.F.R. §§ 17.56, 17.128 (2000).

3.  The veteran is not entitled to payment or of 
reimbursement for medical expenses, in the amount of $22.50, 
incurred in care provided by W.C.M, M.D., on February 24, 
1989.  38 C.F.R. §§ 17.56, 17.128 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  In November 1997, the claim was remanded to 
ensure that the veteran was provided a full explanation of 
the basis of the decision.  Under these circumstances, there 
is no reasonable possibility that further assistance would 
aid in the substantiation of the claim.  See generally, 
Veterans Claims Assistance Act of 2000, Pub. L. 106-475 (to 
be codified at 38 U.S.C. § 5103A).

The veteran was issued a VA identification card which 
authorized his receipt of fee-basis care.  He received fee-
basis care on February 3 and 23, 1989, from B and W, and he 
received fee-basis care on February 24, 1989, from W.C.M., 
M.D.  The care he received on February 3, 1989, cost $29.20; 
VA paid $25.50, leaving a balance of $3.72.  The care he 
received on February 23, 1989, cost $48.00; VA paid $25.50, 
leaving a balance of $22.50.  The care he received on 
February 24, 1989, cost $48.00; VA paid $25.50, leaving a 
balance of $22.50.  In sum, VA paid a portion of the medical 
expenses incurred with respect to the care the veteran 
received on the aforementioned days.  The veteran claims that 
VA must pay the remaining balance, which amounts to $48.72.  

Full VA payment was denied by the Medical Administration 
Service (MAS) on the grounds that the cost of the care 
exceeded the maximum amount allowed by the VA fee schedule.  
As to the question of the amount to be authorized for payment 
for a specific episode, 38 C.F.R. § 17.128 and 17.56 provide 
that payment shall be based on the amount calculated using 
the 75th percentile method.  Payment under the 75th percentile 
method is determined for each VA medical facility by ranking 
all occurrrences (with a miniumum of eight) under the 
corresponding code during the previous fiscal year with 
charges ranked from the highest rate billed to the lowest 
rate billed and the charge falling at the 75th percentile is 
the maximum amount to be paid.  38 C.F.R. § 17.56 (c); 
Department of Veterans Affairs Adjudication Manual M-1, Part 
I, Chapter 18, 18.50, 18.51.  Further, payment made in 
accordance with the provisions of 38 C.F.R. § 17.56 shall 
constitute payment in full.  Accordingly, the provider or 
agent for the provider may not impose any additional charges 
for any services for which payment is made by VA.  38 C.F.R. 
§ 17.56 (d).

In the instant case, VA properly applied the 75th percentile 
method and made the appropriate payment with respect to 
medical expenses incurred on February 3, 23, and 24, 1989.  
As a matter of law, the veteran is not entitled to payment 
that exceeds the maximum amount allowed by the applicable 
regulations.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Thus, payment for the balance of the remaining medical 
expenses incurred on February 3, 23, and 24, 1989, must be 
denied.  The preponderance of the evidence is against the 
veteran's claims; consequently, the claims must be denied.



ORDER

Entitlement to payment or of reimbursement for medical 
expenses, in the amount of $3.72, incurred in care provided 
by B and W on February 3, 1989, is denied.

Entitlement to payment or of reimbursement for medical 
expenses, in the amount of $22.50, incurred in care provided 
by B and W on February 23, 1989, is denied.

Entitlement to payment or of reimbursement for medical 
expenses, in the amount of $22.50, incurred in care provided 
by W.C.M, M.D., on February 24, 1989, is denied.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 



